Lumpkin, P. J.
1. The instrument construed in this case was plainly a mortgage conferring upon the mortgagees power to seize and sell the property and the right to become purchasers thereof at their own sale.
2. A widow’s right to a year’s support is superior to the lien of a mortgage given by her deceased husband upon personal property to secure the purchase-money of the same. See Ullman v. Title Company, 96 Ga. 625, and cases cited. Judgment affirmed.

All the Justices concurring.

H. B. Strange, for plaintiffs, cited: 55 Ga. 361; 79 Ga. 705; 92 Ga. 745.
Groover & Johnston, for defendants, cited : Civil Code, § 2771; 100 Ga. 407.